       Case 2:18-cv-00055-TSZ Document 230 Filed 08/03/20 Page 1 of 2




                   UNITED STATES COURT OF APPEALS                 FILED
                          FOR THE NINTH CIRCUIT                    AUG 3 2020
                                                               MOLLY C. DWYER, CLERK
                                                                U.S. COURT OF APPEALS
BAO XUYEN LE, as the court appointed       No.   19-35464
Personal Representative of the estate of
Tommy Le; et al.,                          D.C. No. 2:18-cv-00055-TSZ
                                           Western District of Washington,
               Plaintiffs-Appellees,       Seattle

 v.                                        ORDER

CESAR MOLINA, King County Deputy
Sheriff,

               Defendant-Appellant,

and

MARTIN LUTHER KING JR. COUNTY,

               Defendant.


BAO XUYEN LE, as the court appointed       No.   19-35465
Personal Representative of the estate of
Tommy Le; et al.,                          D.C. No. 2:18-cv-00055-TSZ
                                           Western District of Washington,
               Plaintiffs-Appellees,       Seattle

 v.

MARTIN LUTHER KING JR. COUNTY,

               Defendant-Appellant,

and

CESAR MOLINA, King County Deputy
           Case 2:18-cv-00055-TSZ Document 230 Filed 08/03/20 Page 2 of 2




Sheriff,

                  Defendant.



Before: GOULD, BEA, and MURGUIA, Circuit Judges.

      Appellee’s motion for sanctions is GRANTED. See Fed. R. App. P. 38.

The determination of an appropriate amount of fees and costs is referred to

Appellate Commissioner Peter L. Shaw, who shall conduct whatever proceedings

he deems appropriate, and who shall have authority to enter an order awarding fees

and costs. See Ninth Cir. R. 39-1.9. The order is subject to reconsideration by the

panel. Id.

      IT IS SO ORDERED.




                                         2
